DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:  
Step S3 of claim 2 should be reworded to clearly recite method steps.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For examination purposes, the indefinite language of claim 4 will be interpreted as best as one is able.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (US 4,651,176, hereinafter “Yamakawa”).
Regarding claim 1, Yamakawa teaches a light source device 3 applicable to a printer/copier (Fig. 3, Col. 3 lines 13-18), comprising a light source 12/30 (Fig. 2, Col. 4 lines 18-24), an optical circuit board 15 (Col. 3 line 65 - Col. 4 line 17), a light source support 29 (Fig. 2, Col. 4 lines 25-29), an outer cover 35 (Fig. 2), and a light source control panel 31/32 (power is supplied to LEDs 30 of light source 12 via circuit 31/32, thereby controlling the LEDs to power on/off; Fig. 4, Col. 4 lines 25-50), wherein the light source 12/30 is fixed on the light source support 29 (Fig. 4, Col. 4 lines 25-32); the light source support 29 and the light source 12/30 are mounted in the outer cover 35 (see Fig. 2); the light source control panel 31/32 (disposed upon .

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2007/0103539).  
Regarding claim 2, Seo teaches a method for controlling printing/scanning by a light source device, comprising the following steps: 
S1, converting, by a printer/copier, a digital signal of a content to be printed, into an electrical signal (image signal), and outputting to an optical circuit board 50 (Fig. 2 [0025-0026, 0039, 0040-0041]); 
S2, emitting, by a light source 31, a light point, and irradiating the light point onto the optical circuit board 50 (Fig. 3 [0027, 0039]); 
S3, points on the optical circuit board to which the light point is irradiated being in an ON state, and passing through the points by a light ray; other points being in an OFF state, and blocking the light ray (“condensed light can be selectively projected to image points of the photoconductor 10 where a latent image to be formed, and light emitted to other regions of the photoconductor 10 can be excluded” [0039-0041]); and 
S4, irradiating the digital signal of the content to be printed, onto a photosensitive drum (10 in Fig. 2, 150 in Fig. 3), and forming, on the photosensitive drum, a photoelectric image in a unit of the light point ([0044]).
Regarding claim 3, Seo teaches the method for controlling printing/scanning by the light source device according to claim 2, wherein the points 60 on the optical circuit board 50 are arranged in a matrix (see Fig. 2 [0030]).
Regarding claim 4 as best understood, Seo teaches the method for controlling printing/scanning by the light source device according to claim 3, wherein each row of the light point corresponds to a row of the points 60 on the optical circuit board 50 (see Fig. 2 [0030]), the rotating speed of the photosensitive drum is controlled according to a printing speed (although not explicitly stated, the rotating speed of the drum must be controlled according to a printing speed in order for the apparatus to operate as intended; [0046]), and a longitudinal distance of the light points is a multiple of the speed thereof (some arbitrary distance of light points 60 will be a multiple of the speed thereof).

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852